       Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 NATALIE DILLON                                                                      PLAINTIFF

 V.                                                       CAUSE NO. 3:18-CV-481-CWR-FKB

 WAL-MART 2720;                                                                   DEFENDANTS
 WAL-MART STORES EAST, LP;
 and JOHN DOES 1-3


                                                ORDER

           Before the Court are Defendants Wal-Mart 2720 and Wal-Mart Stores East, LP’s Motion

for Summary Judgment; Defendants’ Motions in Limine; and Plaintiff Natalie Dillon’s Motion to

Exclude Defendant’s Expert. The matters are fully briefed and ready for adjudication.

      I.      Factual and Procedural History

              A. Dillon’s Alleged Shoplifting

           This lawsuit involves Plaintiff Natalie Dillon shopping at the Wal-Mart store in Madison,

Mississippi (Wal-Mart 2720), on August 12 and August 27, 2017. On both occasions, Dillon,

accompanied by her three children, used the self-checkout registers before leaving the store. Wal-

Mart’s security cameras captured surveillance videos of each check-out.

           On August 12, 2017, Dillon paid $116.05 for her items. Wal-Mart claims that she left the

store with $160 worth of items, though—thus shoplifting the remaining $54.76 worth of items.

Though the parties disagree with how many items Dillon correctly scanned and whether some of

the scanning failures were Dillon’s error or the machine’s error, Dillon agrees that the video shows

her “apparently failing to scan other items when she turned her attention to her children.” Pl.

Response at 11. For example, Dillon admitted in her deposition that she failed to scan items like a

box of Fiber One snacks and a box of Smart Peanut Butter Snacks. Dillon acknowledged that she
     Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 2 of 14




scanned other items simultaneously, which caused at least one of them to fail to scan. She also

agreed that she left Wal-Mart without paying for these items.

        After exiting the store, a Wal-Mart employee stopped Dillon for having two unbagged

frozen pizzas in her cart that did not appear on her receipt. The surveillance video revealed that

Dillon had not taken the pizzas out of the cart to scan them. Dillon returned to the scanner and paid

for the pizzas, but did not scan or pay for any of the other items that were later to be called into

question.

        Wal-Mart’s then-“asset protection associate,” Michael Griffin, did not observe the

surveillance video on August 12 in real time. He says he was notified by a Wal-Mart employee

that Dillon was stopped about the unscanned pizzas. Griffin later studied the surveillance video of

Dillon’s self-checkout on August 12 and believed that she had “skip-scanned” groceries. Wal-Mart

says Griffin did not file shoplifting charges at this point because he did not know Dillon’s identity

and was waiting to see Dillon again to identify her.

        That opportunity to identify Dillon came 15 days later, when Dillon returned to the store

to shop with her three children. She paid $137.71, but as she headed out through the vestibule,

Griffin, who had apparently watched the live video surveillance of Dillon using the self-checkout

scanner,1 stopped her and accused her of shoplifting $16.09 worth of items. The video showed

Dillon failing to scan at least one “Smart One Meal.” Dillon later admitted in her deposition that

she failed to scan this item.

        Griffin took Dillon and her children to a detention room. He stated that Dillon had not paid

for her groceries, which Dillon denied and showed her receipt. Griffin informed Dillon that he had



1
 Dillon says that Griffin had also followed her around the store, taking photos of her on his personal phone. She
claims this is against Wal-Mart policy. Wal-Mart policy, however, prohibits employees taking pictures of shoplifters
under the age of 18.

                                                         2
     Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 3 of 14




been watching her and pointed to a receipt of hers on his “receipt board” from a prior trip she made

to Wal-Mart.2 Griffin also informed Dillon she could never come into another Wal-Mart or Sam’s

Club or she would be arrested. At some point, Griffin called the police.

        Dillon asked to be let go and Griffin allegedly agreed to let her go—if she signed a

document.3 With crying children at her side and wanting to bring them home, Dillon signed the

document. Dillon also testified in a deposition that Griffin would not let her call her husband, who

is an attorney, but that 15 minutes into her detention he instructed her to call someone to pick up

her kids. When she did, Wal-Mart employees would not let Dillon walk her children to her

neighbor’s car and instead kept her detained. After the children left the room, Dillon alleges that

Griffin threatened to have the Mississippi Department of Human Services come take her children

away. Dillon remained detained at Wal-Mart until the Madison Police came and arrested her for

shoplifting.

        Griffin signed criminal affidavits against Dillon for both instances of alleged shoplifting.

Her trial was set for February 1, 2018. The case was dismissed after Griffin, who had been fired

by Wal-Mart by that time,4 did not appear. Evidence submitted in this litigation shows that he was

terminated in December 2017 for stopping a customer for shoplifting and prematurely calling the

police on that person, in violation of Wal-Mart policies.

        Dillon states that she was “devastated” by her arrest. She was afraid to leave her house,

and became withdrawn and isolated. She saw a psychiatrist who diagnosed her with PTSD and


2
  The parties have not stated, but presumably this receipt is from Dillon’s August 12, 2017, checkout.
3
  The parties have not explained the nature of this document.
4
  Griffin was fired for stopping and accusing a customer of shoplifting, despite the fact the customer produced a
receipt for the merchandise, in violation of Wal-Mart’s shoplifting policies. Wal-Mart has a policy and procedure
manual, called AP-09, which employees refer to as “the Bible.” It identifies the steps asset protection associates
must follow when dealing with a customer suspected of shoplifting. AP-09 identifies four elements that must be
present before an asset protection associate can approach a customer and investigate the unlawful taking of
merchandise: (1) selection and possession of merchandise; (2) concealment or dispossession of the merchandise; (3)
continued possession of merchandise; and (4) passing the last point of sale without paying for the merchandise.

                                                        3
      Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 4 of 14




said she was having panic attacks. At her deposition, Dillon stated she continues to see a

psychiatric nurse practitioner, who prescribes medication for depression. Dillon submitted

evidence stating that, as a result of her arrest, “she was depressed, anxious, lost weight, began to

self-isolate, and was having severe panic attacks.”

             B. Threat to sue letters

         On September 6, 2017, Dillon received two letters, each titled “Settlement Offer,” from

Wal-Mart’s attorney. Each letter threatened to sue her unless she paid $200 per accused shoplifting

incident. These letters were generated by Palmer Recovery Attorneys, PLLC. Reginald Harrion,

the attorney who signed the letters, said he did not review them before they were mailed to Dillon,

as (he claimed) the language in the letter is boilerplate that is not person-specific.

         Dillon argues that the letters were part of a broader Wal-Mart scheme to intimidate and

defraud customers. She points to a deposition of Wayne Bowen, head of Wal-Mart’s loss recovery

department, who testified that his performance evaluation was based on how much money his

department collected. Dillon then points to Wal-Mart emails showing that Mr. Bowen’s

Department directed outside counsel to increase revenue generated by these threat-to-sue letter by

at least seven percent. The documents show a $15 million goal for civil recovery. Wal-Mart’s

internal emails acknowledge “there is a direct correlation between case counts and recoveries.”5

Dillon also points to the performance evaluation of the person who detained her (Griffin), which

states, “Michael needs to work on his apprehension rate.” Griffin’s first asset protection manager

testified that she compared existing years’ apprehensions to prior years’ apprehensions in order to

gage an asset protection associate’s performance.




5
  Dillon has submitted newspaper articles stating that this is a widespread practice. The Court cannot consider them,
though, since newspaper articles are not admissible evidence.

                                                          4
     Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 5 of 14




   II.       Legal Standard

          Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Once a summary judgment motion is made and properly supported, the non-movant must

go beyond the pleadings and designate specific facts in the record showing that there is a genuine

issue for trial. Neither ‘conclusory allegations’ nor ‘unsubstantiated assertions’ will satisfy the

nonmovant’s burden.” Wallace v. Texas Tech. Univ., 80 F.3d 1042, 1047 (5th Cir. 1996) (quotation

marks and citations omitted).

          A genuine dispute is one where the “evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is “material” if its resolution could affect the ultimate disposition of the case. Burrell v. Dr.

Pepper/Seven Up Bottling Grp., Inc., 482 F.3d 408, 411 (5th Cir. 2007).

          The Court views the evidence and draws reasonable inferences in the light most favorable

to the non-movant. Duval v. N. Assur. Co. of Am., 722 F.3d 300, 303 (5th Cir. 2013). If after doing

so, no evidence exists that allows reasonable inferences supporting the nonmoving party’s

position, then summary judgment must be granted. St. Amant, 806 F.2d at 1297.

   III.      Discussion

             A. The Motion for Summary Judgment

          Because this case is proceeding in diversity, the applicable substantive law is that of the

forum state, Mississippi. Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). Mississippi law is

determined by looking to the decisions of the Mississippi Supreme Court. Transcon. Gas Pipe Line

Corp. v. Transp. Ins. Co., 953 F.2d 985, 988 (5th Cir. 1992).




                                                   5
     Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 6 of 14




                      1. Malicious Prosecution

         Under Mississippi law, a plaintiff must establish six elements for a malicious prosecution

claim:

         (1) the institution of a proceeding; (2) by, or at the insistence of the defendant; (3)
         the termination of such proceeding in the plaintiff’s favor; (4) malice in instituting
         the proceeding; (5) want of probable cause for the proceeding; and (6) the suffering
         of the injury or damage as a result of the prosecution.

McClinton v. Delta Pride Catfish, Inc., 792 So. 2d 968, 973 (Miss. 2001).

         Wal-Mart does not challenge the first three elements. Dillon was arrested for shoplifting at

the insistence of Wal-Mart’s then-employee, Griffin, and the criminal charges were later dismissed.

Instead, Wal-Mart contends that the last three elements are not met, particularly that Dillon cannot

prove a lack of probable cause.

         “The tort of malicious prosecution must fail where a party has probable cause to institute

an action.” Van v. Grand Casinos of Miss., Inc., 767 So. 2d 1014, 1019-20 (Miss. 2000). Probable

cause requires that the defendant have both “(1) an honest belief in the guilt of the person accused,

and (2) reasonable grounds for such belief.” Royal Oil Co. v. Wells, 500 So. 2d 429, 443 (Miss.

1986). The Mississippi Supreme Court has stated that, for malicious prosecution, “[p]robable cause

is determined from the facts apparent to the observer when the prosecution is initiated.” Benjamin

v. Hooper Elec. Supply Co., 568 So. 2d 1182, 1190 (Miss. 1990). “For purposes of a malicious

prosecution action, probable cause means reasonable cause.” Presley v. South Central Bell

Telephone Company, 684 F. Supp. 1397, 1299 (S.D. Miss. 1988). “So long as the instigator of the

action ‘reasonably believed he [had] a good chance of establishing [his case] to the satisfaction of

the court or the jury[,]’ he is said to have had probable cause.” Moon v. Condere Corp., 690 So. 2d

1191, 1195 (Miss. 1997).




                                                   6
     Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 7 of 14




        Under Mississippi law, in malicious prosecution cases “the question of probable cause is a
        mixed question of law and fact; that whether the circumstances alleged to constitute
        probable cause are sufficiently established, is a matter of fact for the jury; but whether,
        supposing them to be true, as alleged, they amount to probable cause, is a question of law,
        to be decided by the court.”

Cross v. Forman, Perry, Watkins, Krutz, & Tardy, PLLC, 182 F. App’x 308, 311 (5th Cir. 2006)

(quoting Owens v. Kroger Co., 430 So. 2d 843, 847 (Miss. 1983)).

        Here, the facts relevant to determining probable cause are not disputed. Wal-Mart employee

Griffin reviewed surveillance video from August 12, where he saw Dillon fail to scan several items.

While the parties dispute how many items failed to scan due to Dillon’s actions, the video shows

Dillon not scanning at least three items and, apparently distracted, scanning one item after her son

had already scanned it. Dillon then removed these items from the store. In her deposition, Dillon

agrees that she put unscanned items in her grocery bag, she left the store with these items, and that

these actions on video would signal intent to shoplift. Fifteen days later, Griffin watched the

surveillance video live as Dillon did not scan at least one “Smart Ones” box and scanned a box of

Saltines with the barcode facing up. In her deposition, Dillon agreed that she did not scan the Smart

Ones Meal that day. She then attempted to exit the Wal-Mart until blocked by Griffin in the

vestibule.

        Given these undisputed facts, Griffin and Wal-Mart had “reasonable cause” to seek to lodge

shoplifting charges against Dillon. Presley, 684 F. Supp. at 1299. Dillon argues that on both August

12 and August 27, she did not have the intent to shoplift when she failed to scan items, and that

Griffin did not have sufficient proof of her intent to shoplift for probable cause. It is difficult to

credit this argument, given Dillon’s agreement in her deposition that the August 12 video would

signal intent to shoplift.




                                                  7
     Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 8 of 14




       In addition, while Dillon’s lack of intent may have impacted her criminal trial if the case

had not been dismissed for Griffin’s failure to appear, the Mississippi shoplifting statute expressly

contains a presumption regarding intent. The pertinent section of the Mississippi shoplifting statute

states: “The requisite intention to convert merchandise without paying the merchant’s stated price

for the merchandise is presumed, and shall be prima facie evidence thereof, when such person, . .

. willfully: . . . (b) Removes or causes the removal of unpurchased merchandise from a store.”

Miss. Code Ann. § 97–23–93(2)(b). As the Court of Appeals of Mississippi stated, this statute

“specifically provides . . . the intent to shoplift when merchandise is either concealed, removed, or

caused to be removed.” Williams v. Jitney Jungle, Inc., 910 So. 2d 39, 42 (Miss. Ct. App. 2005).

       It is true that the surveillance video on August 27 also shows Dillon scanning a Special K

box after one of her children scanned the box, leading her to paying for that item twice. The videos

also show other instances of Dillon looking for bar codes before scanning items. According to the

statute, however, Dillon’s sole action of leaving the store with items she did not pay for on August

12, coupled with the attempt to leave the store with unpaid items on August 27, was prima facie

evidence of intent to shoplift such that Griffin had probable cause to stop, detain, and refer her to

the police on both days. See McNulty v. J.C. Penney Co., 305 F. App’x 212, 215 n.7 (5th Cir. 2008)

(“McNulty’s action of leaving the store with an item she did not pay for was prima facie evidence

of intent to steal such that Greene had probable cause to stop, detain, and refer her to the

authorities.”)

       Dillon then argues that Wal-Mart’s reliance on the presumption of intent in Mississippi

Code 97-23-93 is misplaced. She instead cites the so-called “shopkeeper’s privilege” in

Mississippi Code 97-23-95, which provides shopkeepers a qualified privilege to detain and

question people accused of shoplifting if (1) there is a “good faith basis and probable cause based



                                                 8
     Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 9 of 14




upon reasonable grounds to detain and question the customer” and (2) “the detention and

questioning of the customer was done in a reasonable manner.” Turner v. Hudson Salvage, Inc.,

709 So. 2d 425 (Miss. 2008). Under Mississippi law, however, the shopkeeper’s privilege is a

shield, not a sword. Id. Dillon cannot rely upon it to prove her malicious prosecution theory.

       Dillon also contends that Griffin lacked probable cause for the shoplifting charge because

he violated Wal-Mart’s policy manual, AP-09, which sets out the investigatory steps Wal-Mart

requires its asset protection associates to follow. She contends that Griffin did not conduct a

reasonable inquiry before contacting the police. Assuming for present purposes that Griffin failed

to follow Wal-Mart’s policies, however, that failure does not mean that there was no probable

cause. See Smith v. City of McComb, No. 5:15-CV-55-DCB-MTP, 2017 WL 3687334, at *7 (S.D.

Miss. Aug. 25, 2017) (“While internal corporate policies are relevant when considering the

reasonableness of an employee’s actions in a given context, the Court is unconvinced that the

existence of an internal policy creates a legal duty to the general public where none previously

existed.”); see also Keen v. Miller Envtl Grp., Inc., 702 F.3d 239, 248 (5th Cir. 2012) (“non-

compliance with an internal policy is evidence that is probative of, but not dispositive of, breach

of duty”).

       Dillon then cites Benjamin v. Hooper, 568 So. 2d 1182, (Miss. 1990) and Junior Food

Stores, Inc. v. Rice, 671 So. 2d 67, 74 (Miss. 1996) to contend that Griffin should have investigated

further on August 27 before calling the police. In those cases the Mississippi Supreme Court has

stated that “where a reasonable person would investigate further prior to instituting a proceeding,

the failure to do so is an absence of probable cause.” Junior Food Stores, 671 So. 2d at 74 (citing

Benjamin, 568 So. 2d at 1191). “To determine whether a reasonable person would have

investigated further before instituting criminal proceedings against the plaintiff[], this Court need



                                                 9
    Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 10 of 14




only look at the facts available to the defendants at the time they caused the arrest of the plaintiff[].”

Van v. Grand Casinos of Miss., Inc., 767 So. 2d 1014 (Miss. 2000).

        Those cases are readily distinguishable. In Junior Foods, a store manager had an employee

arrested and charged with grand larceny because the employee worked the last shift before the

disappearance of money and the employee failed a polygraph test. The sole piece of evidence

against the employee “was the polygraph test, which was admittedly subject to erroneous

conclusions and inadmissible as evidence.” 767 So. 2d at 1021 (citing Junior Food Stores, 671 So.

2d at 74-75). No witness could implicate the employee in the theft.

        In Benjamin, a store manager overheard the plaintiff discussing a sound amplifier he

purchased the day before from a different establishment for a seemingly low price. The store

manager summoned a different salesperson to assist the plaintiff inside the store, then went outside

and looked inside the plaintiff’s car, and observed the serial number on the sound amplifier. The

store manager then called the police, reporting the serial number, the car’s license plate, and a

description of the car. The plaintiff was later arrested and indicted, but the indictment was later

dismissed. Id. at 1185-86. In Benjamin’s lawsuit against the defendants for malicious prosecution,

the trial court granted summary judgment in favor of defendants. On appeal, however, the

Mississippi Supreme Court held that a jury should have been given the opportunity to examine the

evidence because they could have found that there was no probable cause.

        The differences between those situations and our own are obvious. In both Junior Foods

and Benjamin, there was no witness who actually watched the plaintiff take the alleged items.

Here, however, Griffin’s conclusions were “based on something perhaps even more reliable than

[] an eye witness—that is, a video surveillance camera.” Van, 767 So. 2d at 1021.




                                                   10
    Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 11 of 14




       Dillon’s arguments get weaker from here and need not be addressed in further detail. The

undisputed facts are simple: Griffin relied on two videos showing Dillon fail to scan items. On

August 12, Dillon removed unscanned items from the store. And on August 27, Dillon would have

removed unscanned items from the store if she had not been stopped by Griffin. These undisputed

facts are sufficient to establish probable cause. Since there was probable cause, Dillon cannot

establish all six elements needed for the malicious prosecution claim. Thus, the motion for

summary judgment on the malicious prosecution claim is granted.

                     2. False arrest and False Imprisonment

       To show false imprisonment in Mississippi, a plaintiff must prove that she was: “(1)

detained and (2) such detainment was unlawful.” Mayweather v. Isle of Capri Casino, 996 So. 2d

136, 140 (Miss. Ct. App. 2008). The elements for false imprisonment and false arrest are essentially

identical. Hobson v. Dolgencorp, LLC, 142 F. Supp. 3d 487, 493 n.3 (S.D. Miss. 2015); see Hart

v. Walker, 720 F.2d 1436, 1439 (5th Cir. 1983). “False arrest is an intentional tort, arising when

one causes another to be arrest falsely, unlawfully, maliciously, and without probable cause.” City

of Mound Bayou v. Johnson, 562 So. 2d 1212, 1218 (Miss. 1990).

       “As with a claim for malicious prosecution, a claim of false arrest must fail where there

was probable cause to make the arrest.” Van v. Grand Casinos of Mississippi, Inc., 767 So. 2d

1014, 1019-20 (Miss. 2000). As described above, the surveillance video and the undisputed facts

create sufficient probable cause under Mississippi’s shoplifting statute. Thus, the motion for

summary judgment on the false arrest and false imprisonment claims is granted.

                     3. Remaining Causes of Action

       Defendants also seek summary judgment on Dillon’s remaining causes of action: negligent

hiring, training, and supervising; intentional infliction of emotional distress; and negligent



                                                11
    Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 12 of 14




infliction of emotional distress. These claims must be addressed at a hearing and, perhaps, by

additional motion practice.

       On one hand, Wal-Mart appears to have a widespread practice of pursuing civil recovery

from alleged shoplifters in excess of its actual losses. Dillon has provided letters from Wal-Mart’s

counsel demanding that she pay them $200 per incident of accused shoplifting to “settle” the civil

claims Wal-Mart could possibly bring. Making reasonable inferences in her favor, as the legal

standard requires, Dillon also has provided evidence indicating that Wal-Mart bases loss mitigation

associates’ performance reviews and department funding based on the associate’s shoplifting

apprehension rate. The evidence suggests but does not conclusively prove Dillon’s argument that

(1) Wal-Mart has a “nationwide practice of pressuring employees to increase arrests year over

year”; and (2) Wal-Mart rewards its employees for making false arrests and gives funding to the

asset protection department based on stops; despite (3) Wal-Mart being warned that its loss

prevention policy encourages false arrests. If these practices caused Griffin’s conduct in this case,

they might have resulted in Dillon’s emotional distress. The extent of her emotional distress is in

dispute.

       On the other hand, if this evidence might sustain a class action against Wal-Mart for

consumer fraud, no class certification was ever sought in this case. Nor has Dillon advanced a Fair

Debt Collection Practices Act claim to seek damages for Wal-Mart’s collection letters or practices.

It is not obvious that the collection activities caused her harm, as she did not pay the $200 per

incident Wal-Mart demanded. And damages are in doubt: since Dillon twice walked out of Wal-

Mart without paying for everything, Wal-Mart will likely argue at trial that those sums should

offset any damages she receives for Griffin’s threats and badgering.




                                                 12
     Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 13 of 14




         The Court would like to hear argument on these remaining issues. Thus, the motion for

summary judgment as to these remaining claims is denied without prejudice, as is Wal-Mart’s

motion for partial summary judgment on Dillon’s claim for punitive damage.

              B. Defendants’ Motions in Limine

         Many of the issues presented in Defendants’ motions in limine are at first glance more

suitable for resolution at trial,6 when the evidence can be understood with particularity.

Regrettably, in the time of this pandemic, it is not clear when such trial can be held. Scheduling a

civil trial for 2020 is not likely. Given the circumstances, the Court believes that the best course of

action is to deny the motions without prejudice to their refiling two weeks before the

commencement of trial, if any, when they can be resolved with the evidence at hand and the ruling

can be carried consistently through the proceeding.7

              C. Dillon’s Motion to Exclude Defendants’ Expert

         Lastly, Dillon has moved to exclude the anticipated testimony of Defendants’ expert Gerald

O’Brien. Defendants designated Dr. O’Brien to provide expert opinions on (1) Dillon’s intent to

shoplift and (2) that Dillon’s therapy “was not principally related to the incidents at Walmart and

that the limited treatment she underwent was insufficient to make or support any related

diagnosis.”

         Dillon’s motion to exclude focuses only on Dr. O’Brien’s first opinion. Wal-Mart has now

advised Dillon and the Court that it no longer intends to offer that opinion through Dr. O’Brien.

Thus, this motion is now moot.8




6
  If any trial is necessary.
7
  Defendants also moved to strike Dillon’s Exhibit 28. The Court did not rely on this exhibit and thus the motion to
strike is moot.
8
  Parties have also moved to seal or restrict various exhibits. The magistrate judge will take up those motions.

                                                         13
    Case 3:18-cv-00481-CWR-FKB Document 167 Filed 09/14/20 Page 14 of 14




   IV.      Conclusion

         For the above reasons, Defendants’ motion for summary judgment is granted in part and

denied in part. Defendants’ motions in limine are denied without prejudice. Dillon’s motion to

exclude Dr. O’Brien is dismissed as moot.

         SO ORDERED, this the 14th day of September, 2020.

                                                   s/ Carlton W. Reeves
                                                   UNITED STATES DISTRICT JUDGE




                                              14
